Dissenting Opinion by
Judge Mencer :
I respectfully dissent. From the period of December 30, 1970 to June 1, 1971, the Plains Township School District was in existence and did equally share with the Plains Township Board of Commissioners certain collected taxes (earned income, real estate transfer and right to work) which had been legally imposed on the residents of Plains Township. Thereafter, Plains Township School District merged with six other school districts into a new school district known as the Wilkes-Barre Area School District. This new school district did nothing to enact or reenact the taxes which the former, but now nonexistent, Plains Township School District had enacted.
The lower court concluded that Wilkes-Barre Area School District is the legal successor to Plains Township School District and hence nothing need be done by the new school district relative to its right to the taxes *54enacted by one 'of- its -seven ¡predecessor school districts. I do not so conclude. I hold to thé belief that the new school district, would have had to legally enact the taxes. that were previously in effect prior to Plains Township School District’s going out of existence. The taxes imposed by the former school district did not survive and linger on but they also terminated.
. The majority directs attention to Section 298(a) of subdivision (I) of article II of. the Public School Code, Act Of March TO, 1949, P. L. 30, added 1963, August 8, B. L. 564, §3, as amended by the Act. of June 2, 1965, P;.L. 86, §1, 24 P.S. §2-298(a),1 for the proposition that taxes levied by constituent school districts continue in force and accrue to the newly organized school district. I, do not so read the provisions of this section. My understanding of that section is that all uncollected debts and taxes owing to the component former school district shall be vested in the newly established school district. For any period after July 1, 1971 there could have been no taxes , owing by the residents of Plains Township to .Plains Township School District, since *55that school district no longer existed. The residents of Plains Township would, after July 1, 1971, be legally obligated to pay taxes to the newly established school district, but it had done nothing to enact or impose any earned income, real estate transfer or right to work taxes upon the residents of Plains Township.
I can see the practicality of the result reached here, but I hold to the view that taxes must be imposed in accordance with the provisions of the law authorizing their imposition. The Wilkes-Barre Area School District not only did nothing to impose any taxes on the residents of Plains Township but did not even give notice to the Board of Commissioners of Plains Township that it intended, as the successor of the Plains Township School District, to claim one-half of the taxes being collected. If the majority view is correct and if, as was indicated at oral argument, all of the component former school districts were not imposing some or all of the taxes formerly being collected by the Plains Township School District, then the newly established school district would, for example, be receiving taxes computed on earned income from some of the residents of the new district while, at the same time, other residents would not be paying any tax based on earned income. This result is certainly not supportable and, on its face, is violative of the equal protection clause of the Fourteenth Amendment of the United States Constitution and of the uniformity provisions of the Pennsylvania Constitution.
It is the Legislature that must provide that uniform taxes levied by component former school districts shall continue in force and accrue to the newly established school district. In my view, the Legislature has not so provided here.

 ‘'§2-298. Property and indebtedness and rental obligations of former school districts
“(a)' Except as otherwise provided in this section, all real and personal. property,. indebtedness , and- rental obligations ■ to an approved school building authority or nonprofit corporation, if any, of former school districts composing any school district constituted and deemed established pursuant to this subdivision (i) shall beeoine the-property, indebtedness and rental obligations of such newly ■ established school district. All rights of creditors against any of the component former school districts shall be preserved against the newly established, school district. All property theretofore vested in the component former school districts shall become vested in the newly established school district, and all debts and taxes owing to the component former School districts, uncollected in the several component, former school districts, and all moneys in the treasuries of the component former school districts, shall be paid to the treas-. u'rei; of the newly established school district.”